I think Mr. Justice WEADOCK has reached the right result. The evidence presented issues of fact for the jury and I cannot hold the verdict contrary to the great weight thereof.
Points urged for reversal are based mainly upon acceptance of defendant's testimony and the exclusion of disclosed circumstances, and plaintiff's testimony of his movements and care up to the time he was struck and rendered unconscious. There was evidence, supported by circumstances, tending to show that plaintiff was struck by a fast moving automobile traveling on the wrong side of the street.
I do not concur in the statement that "the person first arriving at the crossing has a right to cross in safety." I know of no such assurance given by the law, regardless of facts.
Neither do I concur in the statement that "the pedestrian's rights are generally disregarded, and to save life and limb he must wait until any number of cars have passed to and fro, for a chance to cross in safety." Such an instruction at a trial would call for reversal.
McDONALD, C.J., and NORTH, FEAD, and BUTZEL, JJ., concurred with WIEST, J. *Page 486